FILED
                              NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE LUIS CANO-PEREZ;                              No. 08-74591
GUADALUPE ARACELI AGUILAR-
PEREZ,                                             Agency Nos. A075-618-779
                                                               A075-623-227
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Jose Luis Cano-Perez and Guadalupe Araceli Aguilar-Perez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to remand and dismissing their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying their applications for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo questions of law, Sinotes-Cruz v. Gonzales, 468 F.3d 1190, 1194 (9th Cir.

2006), and due process claims, Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 858

(9th Cir. 2004). We review for abuse of discretion the denial of a motion to accept

a late-filed brief. Garcia Gomez v. Gonzales, 498 F.3d 1050, 1051 (9th Cir. 2007)

(per curiam). We deny the petition for review.

      The agency properly concluded that petitioners were ineligible for

cancellation of removal for failure to show good moral character. See 8 U.S.C.

§ 1229b(b)(1)(B). Contrary to petitioners’ contention, their testimony established

that each had been convicted of crimes involving moral turpitude. See 8 U.S.C.

§ 1101(f)(3) (an alien who has been convicted of a crime involving moral turpitude

(“CIMT”) is barred from showing good moral character); Flores Juarez v.

Mukasey, 530 F.3d 1020, 1022 (9th Cir. 2008) (per curiam) (petty theft is a

CIMT); Matter of Garcia-Hernandez, 23 I. & N. Dec. 590, 594-96 (BIA 2003)

(petty offense exception is only available for one CIMT).

      The BIA did not abuse its discretion in denying petitioners’ motion to

remand based on ineffective assistance of counsel where they failed to establish

prejudice resulting from their former counsel’s representation. See Munoz v.


                                         2                                     08-74591
Ashcroft, 339 F.3d 950, 954-55 (9th Cir. 2003) (“Prejudice results when ‘the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.’”).

      The BIA also did not abuse its discretion in denying petitioners’ motion to

file a late brief where it acknowledged petitioners’ reasons for the delay and

concluded the reasons were insufficient to warrant an exercise of discretion. See 8

C.F.R. § 1003.3(c)(1); Garcia Gomez, 498 F.3d at 1051.

      PETITION FOR REVIEW DENIED.




                                          3                                      08-74591